Exhibit 10.50

 

January 30, 2006

 

Louis St. Laurence O’DEA, MB, BCh, BAO. FRCP(C)

566 Main Street

Hingham, Massachusetts 02043

 

Dear Louis:

 

Radius is pleased to offer you the position of Senior Vice President-Chief
Medical Officer. The terms are set forth below.

 

·                  Duties and Responsibilities - You will report to the
President and Chief Executive Officer and will be responsible for organizing and
leading all aspects of clinical research, which will concentrate on the rapid
and efficient clinical development of therapeutic candidates.

 

·                  Salary - Your initial base salary will be $279,000. Your
salary will be payable in installments established by Company policy, and the
Company will make appropriate deductions from your salary for federal, state and
local payroll withholding taxes. Your initial salary will be subject to review
and adjustment on an annual basis in accordance with the procedures established
from time to time by the Company’s Board of Directors.

 

·                  Performance Bonus - You will be eligible to receive an annual
cash bonus equal to 33% of your annual base salary based on meeting performance
goals. Performance goals will be established yearly.

 

·                  Year I performance goals will be:

 

1.                                      Completion of PhIB for BA058

2.                                      Completion of Design of PhII for BA058

3.                                      Review and recommendations on new
in-licensing opportunities

4.                                      Active participation in the strategy
development and the management of Radius

 

·                  Stock Options - Upon commencement of employment, you will be
issued 570,000 stock options which are equal to approximately 1.75% of the
company shares. These would vest by time and on the completion of the specific
milestones goals, as follows.

 

·                  Vesting of the initial stock options

 

·                                          50% of the initial options will vest
over time as follows, 25% on the completion of year 1, and the remaining 25% in
12 quarterly installments over the next 3 years.

 

·                                          50% of the initial stock options will
vest upon completion of the following milestones or alternate milestones agreed
upon by the CEO and Dr.

 

--------------------------------------------------------------------------------


 

O’Dea, should the current milestones become no longer relevant resulting from a
Company decision.

 

·     5% on completion of Phi for BA058

·     20% on completion of PhII for BA058

·                  25% on partnering or starting PH III for BA058

 

·                  Upon completion of the next financing additional options will
be granted, the amount will be guided by several factors including: the current
level of options, performance, and the financial status of the Company. All
stock options grants are subject to the approval of the Board of Directors.

 

·                  Employee Benefits - You will be entitled to the full range of
the Company’s standard employee benefits in accordance with established
eligibility requirements. As outlined in the appended Benefits summary.

 

·                  Vacation - You will be entitled to 20 days of vacation plus
additional Company Holidays as defined in the Summary of Benefits which will
accrue over the first year and can be taken in advance with the approval of the
CEO.

 

·                  Proprietary Information and Inventions. You realize that, as
an employee of the Company, you may create, or have access to, confidential
information, trade secrets, substances and inventions, etc. As a condition of
commencing employment, you will be required to sign and deliver the Company’s
standard form of Proprietary Information and Inventions Agreement.

 

·                  At-Will Employment - If you choose to accept this offer,
please understand that your employment is “at-will,” voluntarily entered into
and is for no specific period. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, Radius is free to conclude its
“at-will” employment relationship with you at any time, with or without cause.
Should Radius terminate the employee without cause within the first 24 months of
employment Radius will pay equal to 6 months of the current base salary.

 

Louis, all of the Employees of Radius are extremely enthusiastic about your
decision and look forward to working with you to build a successful
organization.

 

If you choose to accept this offer under the terms described above, please sign
both copies and return one to me no later than 5:00 P.M., February 3, 2006,
after which time this offer will expire. Your anticipated start date will be on
or about March 6, 2006.

 

 

Sincerely,

 

 

 

Radius

 

 

 

    /s/ C. Richard Lyttle

 

C. Richard Lyttle

 

President & CEO

 

2

--------------------------------------------------------------------------------


 

Accepted by:

 

 

 

 

 

           /s/ Louis St. Laurence O’Dea

 

Louis St. Laurence O’DEA, MB BCh BAO. FRCP(C)

 

 

 

Date:

           February 3, 2006

 

 

3

--------------------------------------------------------------------------------


 

Benefit

 

Coverage

 

Eligibility

 

Cost/Additional Information

 

 

 

 

 

 

 

Medical Insurance

 

Blue Cross Blue Shield of MA

BlueCare Elect Enhanced Value

PPO

 

·                   Preferred Provider Organization covers both in-network and
out of network services

·                   Primary care physicians (PCP) referrals not required

·                   $20 co-pay in-network office visits year

·                   $75 co-pay for emergency room visits

·                   $250 co-pay for ambulatory day surgery

·                   $500 co-pay for in-patient care (per admission)

·                   Out of network, deductible applies, 80% coverage

·                   Deductible for individual $500, family $1,000 Prescription
coverage included:

· $15 co-pay for generic drugs

· $30 co-pay for preferred brand-name

· $50 for non-preferred

· 90 day mail order option available at:

$15 co-pay for generic drugs

$30 co-pay for preferred brand-name

$50 co-pay for non-preferred

 

Date of Hire or

during open

enrollment each year

 

Individual:    $ 42.05/pay period

Family:         $ 110.29/pay period

Dental Insurance Delta

Dental Premier

 

·                   Preventative Treatment:  100 % coverage

·                   Basic Treatment:             80 % coverage

·                   Major Treatment:            50 % coverage

 

Deductible applies for Basic $25 individual and $75 family and Major Treatment
$50 individual and $150 family

 

Maximum yearly benefit of $1,000

 

 

Date of Hire or

during open

enrollment each year

 

 

Individual:     $ 4.16/pay period

Family:          $ 11.20/pay period

Flexible Spending Accounts

 

Health Insurance Premium

 

·                   Health insurance premiums are deducted pre-tax from
employee’s paycheck

 

·                   Employee can set aside up to $2,000 per calendar year of
pre-tax dollars to pay for expenses which

 

Date of Hire

 

Within 31 days of employment or

 

 

N/A

 

Pre-tax dollars deducted

from payroll

 

1

--------------------------------------------------------------------------------


 

Benefit

 

Coverage

 

Eligibility

 

Cost/Additional Information

 

 

 

 

 

 

 

Health Care

 

Dependent Care

 

may not be covered under your health plan (ie: deductibles and coinsurance,
amounts in excess of plan maximums or usual & customary, hearing aids, etc.)

 

·                   Employee can set aside up to $5,000 per calendar year of
pre-tax dollars to pay for daycare for children under 13

 

during open

enrollment each year

 

Within 31 days of employment or

during open

enrollment

 

 

Pre-tax dollars deducted

from payroll

 

Benefit

 

Coverage

 

Eligibility

 

Cost/Additional Information

 

 

 

 

 

 

 

Basic Life Insurance

Assurant

 

Accidental Death &

Dismemberment (AD&D)

Assurant

 

·                   Coverage = 1 x annual salary

 

Date of Hire

 

Company Provided

Short Term Disability

Self-funded

 

·                   STD compensation coverage begins after an employee has been
disabled for more than 5 consecutive days.

·                   Coverage levels:

100% of base salary for first 4 weeks

70% of base salary for next 8 weeks

·                   Vacation/sick accruals stop while receiving disability
benefits

 

·                   Coverage at 60% of salary

 

 

Date of Hire.

Documentation from

attending physician is

required noting

disability and

expected return to

work date

 

Company Provided

Long Term Disability

Assurant

 

·                   Monthly maximum = $6,000

 

 

 

Company Provided

 

2

--------------------------------------------------------------------------------


 

Benefit

 

Coverage

 

Eligibility

 

Cost/Additional Information

 

 

 

 

 

 

 

Retirement Savings Plan,

401(k)

John Hancock Insurance

 

·                   Changes to plan can be made in March, June, September and
December

 

1st day of month after

hire date

 

 

 

Tuition Reimbursement

 

·                   Reimbursed for college level courses that are career related

·                   4 courses per year approved up to reimbursement limits

·                   Reimbursed 100% for grade “A” or “B” and 75% for a grade of
“C” for tuition

·                   $2,000/year reimbursable

 

Date of Hire

 

See Tuition Assistance Limits

 

Benefit

 

Coverage

 

Eligibility

 

Cost/Additional Information

 

 

 

 

 

 

 

Paid Time

Vacation

 

 

Holidays

 

·                   Four weeks of vacation/year — accrued at 1.25/days/month.
Five days may be carried over to next year.

 

·                   10 company holidays per year

 

Date of Hire

 

 

 

Date of Hire

 

Company Provided

 

 

 

Company Provided

 

Other Benefits

 

Direct Deposit

 

 

·                   Employee’s may have payroll check directly deposited into
checking and/or savings accounts

 

 

 

Date of Hire

 

 

Available to Employees

Immigration Process

 

·                   Company may cover partial or all expenses related to INS
process contingent upon employee acceptance of three (3) year employment
commitment.

 

Date of Hire

 

Available to Employees

 

3

--------------------------------------------------------------------------------


 

Benefit

 

Coverage

 

Eligibility

 

Cost/Additional Information

 

 

 

 

 

 

 

Parking/Public

Transportation

 

·                   Radius pays for employee parking in garage assigned to 300
Technology Square; or

·                   Radius reimburses the cost of monthly “T” passes to those
employees using public transportation

 

Date of Hire

 

Available to Employees

 

Benefit

 

Coverage

 

Eligibility

 

Cost/Additional Information

 

 

 

 

 

 

 

Other Employee Programs

Employee Referral Program

 

·                   Employees receive a cash reward for referrals that result in
the hiring of a Radius employee (paid upon completion of 90 days employment)

 

 

Date of Hire

 

Available to Employees

Employee Stock Options

 

·                   Awarded to all newly hired employees

·                   Options vest over four (4) years of continuous employment

 

Date of Hire

 

Available to Employees

 

4

--------------------------------------------------------------------------------